Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 15 is allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 is allowed for incorporating previously allowed subject matter.
Claim 8 is allowable for same reason set forth in the previous action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan et al. (US 2012/0203843) in view of Horvitz et al. (US 2007/0288932) and further in view of Lee (US 2006/0270425).
As to claim 1, O’Sullivan teaches an information processing apparatus comprising:
 a presentation unit (Fig.1, 54) configured to present information to a first user (40);
a detection unit (46, 56) configured to detect a first user’s availability to receive the information;

and a request unit configured to request the proxy user found by the search unit to convey (320; Par.29) a message to the first user (Figs.1-3; Pars.13, 39).

    PNG
    media_image1.png
    549
    490
    media_image1.png
    Greyscale

It is noted that while Sullivan teaches a detection unit (56) configured to detect the first user near the message output means and whether or not he is responding (Par.29), he doesn’t explicitly teach detecting the user reaction. However, Horvitz in same field of endeavor teaches context based messaging system, where messages are 
The modification and combination of the analogous arts would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of determining that the user has reviewed the message.
Generating compressed message (notification) is also taught by Sullivan and Horvitz teaches where the message is compressed/truncated/summarized (Pars.135, 89). However, they do not explicitly teach the compression process based on thinning out vocabulary. Lee teaches a method for compressing a message where the compression comprises thinning out vocabulary from the message (Figs.1-6).
The combination of the analogous arts would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to improve the compressed message content.

As to claim 2, Horvitz teaches where messages are presented to a user or a proxy for the user (Par.45) where the context includes detecting the user attention/focus (Fig.11) when the message is presented and confirmation/verification of the message reception is made, wherein the confirmation is made by asking or soliciting the user for a reception confirmation response (Pars.149, 42-45, 63, 102, 113; Figs.6, 9-11, 15, 17).
As to claims 3-4, the step of receiving from the second user whether or not he/she conveyed the message to the first user is an inherent step in Sullivan’s teaching

    PNG
    media_image2.png
    165
    527
    media_image2.png
    Greyscale

This step of asking the user’s “proxy” for confirmation is also inherent in Horvitz teaching (Par.45).
As to claim 5, Horvitz teaches wherein the detection unit detects the reaction by performing at least one of detection of a face of the first user, detection of whether or not nodding is made, detection of a direction of a head, or detection of gaze (Pars.118, 192-193, 200; Figs.6, 11).
As to claim 6, Horvitz teaches wherein the detection unit detects the reaction by performing at least one of detection of a volume of a voice of the first user, detection of a recognition result of the voice, or detection of a result of a semantic analysis of the recognition result (Pars.192-193).
As to claim 7, Horvitz teaches wherein the detection unit detects the reaction by detecting a gesture of the first user and determining whether or not the detected gesture is a reaction indicating that the first user has received the information (Figs.6, 9-11, 15, 17; Pars.192-193).
As to claim 9, Sullivan teaches where the message is to contact the first user (Par.13).
As to claim 12, Sullivan shows indicating that the information has not been able to be presented to the first user (Pars.29, 39).
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL ABEBE/Primary Examiner, Art Unit 2657